     Case 2:12-cr-00241-WBS-DB Document 104 Filed 11/10/20 Page 1 of 1


1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8                                  ----oo0oo----

9

10   UNITED STATES OF AMERICA,                No. 2:12-cr-241 WBS
11                 Plaintiff,

12        v.                                  ORDER
13   RAYMELL LAMAR EASON,

14                 Defendant.

15

16                                 ----oo0oo----

17               Defendant Raymell Lamar Eason has filed a reply in

18   support of his motion for relief under 18 U.S.C. § 3582.            (Docket

19   No. 103.)    In the reply, defendant represents that he has not

20   received the government’s opposition (Docket No. 98), which was

21   filed on September 14, 2020.

22               In light of this representation, the Clerk of Court is

23   ORDERED to serve the government’s opposition on defendant via

24   U.S. Mail.    Defendant shall have 30 days from the date of this

25   order to file an amended reply to the government’s opposition.

26               IT IS SO ORDERED.

27   Dated:    November 10, 2020

28
                                          1
